Citation Nr: 1522029	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file was subsequently transferred to the RO in Los Angeles, California, and that RO certified the Veteran's appeal to the Board in May 2014.  

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) at an April 2015 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the provisions of 38 C.F.R. § 3.156(c) (2014), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

The Board notes that since the May 2009 RO decision on appeal, service treatment records now associated with the claims file include an August 1975 audiogram card with unexplained graphic results which may indicate a worsening of the Veteran's hearing during active service.  As noted by both the Veteran and his representative, neither the RO nor the February 2009 VA examiner appears to have previously considered the August 1975 audiogram results.  

Given the above, the Board finds that 38 C.F.R. § 3.156(c) applies, and the Veteran's claim of entitlement to service connection for hearing loss must be reconsidered.  Because the Veteran may be prejudiced by the Board considering the provisions of 38 C.F.R. § 3.156(c) in the first instance and because the Veteran has not received notice of the provisions of 38 C.F.R. § 3.156(c), the Board determines that remand for reconsideration pursuant to 38 C.F.R. § 3.156(c) is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice which addresses reconsideration of his claim of entitlement to service connection for hearing loss pursuant to 38 C.F.R. § 3.156(c) in light of the March 1975 audiogram now contained within service treatment records associated with the claims file.  

2.  After undertaking any additional development deemed appropriate, to include the possibility of a new VA audiology examination or addendum opinion, reconsider the Veteran's claim of entitlement to service connection for hearing loss pursuant to 38 C.F.R. § 3.156(c) in light of all the evidence of record.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




